Citation Nr: 0207370	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  98-14 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert D. Davis, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from July 1959 to June 1963.

The veteran filed a claim for service connection for several 
disabilities in November 1992.  He amended that claim to 
include service connection for post traumatic stress disorder 
(PTSD) in August 1993.  In a January 1994 rating decision, 
service connection for PTSD was denied.  The veteran timely 
appealed that decision and the case was subsequently remanded 
by the Board of Veterans' Appeals (Board) in June 1996 for 
further development.  In an April 1998 decision, the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO) granted service connection for PTSD and 
assigned a 30 percent evaluation, effective November 16, 
1992.  The veteran has appealed the initial rating assigned.  
As the disability rating assigned is an initial rating, the 
guidance of Fenderson v. West, 12 Vet. App. 119 (1999), is 
for application as explained below.

Pursuant to the veteran's request, a personal hearing at the 
RO was held in August 2000.  In November 2000, a hearing was 
held at the RO before the undersigned, who is a Member of the 
Board rendering the final determination in this claim and who 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 2001).  
Transcripts of the hearings are in the file. 

By decision of the Board in March 2001, it was determined 
that a rating in excess of 30 percent for PTSD was not 
warranted.  This decision was appealed to the United States 
Court of Appeals for Veterans Claims (Court).  While the 
appeal was pending, an Unopposed Motion For Remand And For 
Stay of Proceedings was filed requesting that the Court 
vacate the decision by the Board and remand the case for 
readjudication of the claim.  This Motion was made as a 
result of a change in the law governing the issue on appeal.  
The Court granted the Motion in October 2001 and the case was 
returned to the Board for compliance with the directives that 
were specified by the Court.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the initial rating to be 
assigned for PTSD has been obtained by the RO.

2.  From November 16, 1992, the veteran's PTSD has resulted 
in definite and no greater social and industrial impairment 
under the criteria in effect prior to November 7, 1996.  
These criteria are for application based on the date of the 
claim in 1992.  These criteria are, in this case, more 
favorable to the veteran than the "new" criteria.

3.  The veteran's PTSD is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent inability to perform occupational tasks with 
depression, anxiety, mild memory loss and sleep impairment.  
There is no objective showing of such occupational and social 
impairment with reduced reliability and productivity due to, 
for example, flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, forgetting to complete tasks or only retention of 
highly learned material showing impairment of short and long 
term memory, impaired judgment and abstract thinking, or 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships due to the service connected PTSD.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met under the old or revised regulations.  38 
U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 3.102, 
and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (as in effect prior and subsequent to 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from July 1959 to June 
1963, including service in Vietnam.  His DD Form 214 shows 
that he was awarded the Combat Infantryman's Badge along with 
several service decorations.  A review of his service medical 
records is entirely negative for treatment, diagnosis, or 
complaints of a psychiatric disorder.  

In an October 1992 medical statement, a private physician 
opined that the veteran was disabled from the practice of law 
and virtually any gainful employment due to severe 
degenerative disc disease with disc herniation and nerve root 
compression in the lumbar spine.  

A January 1993 private hospital discharge summary shows that 
the veteran was admitted into a 28-day treatment program for 
chemical dependency.  The discharge diagnoses included 
alcohol dependence, sedative hypnotic dependence, 
hypertension, cirrhosis, Type II diabetes mellitus, and 
chronic pancreatitis.  It was indicated that psychological 
testing revealed no significant organicity but many 
personality characteristics in terms of insecurity and 
inadequacy.  He harbored many feelings of distrustfulness and 
resentful feelings towards others. 

In an October 1993 private medical statement it was indicated 
that the provider had treated the veteran since 1974 for a 
variety of physical complaints.  It was opined that the 
veteran suffered from PTSD since his discharge from military 
service in Vietnam and that such interfered with his ability 
to have a normal life.  The doctor related that the veteran 
was an alcoholic and had been in recovery since a December 
1992 hospitalization for gastrointestinal bleeding and severe 
pancreatitis.  It was noted that he attended a treatment 
program after his acute hospital episode.  The veteran's most 
severe medical problem had been degenerative back disease 
which had caused him to be permanently disabled.  

The veteran underwent a VA psychological evaluation in 
November 1993 in connection with his VA compensation claim.  
It was noted that during his period of active duty, the 
veteran worked as a radio and communications specialist but 
also saw duty in the field.  He stated that he was never 
injured but did see frequent combat.  The veteran recounted a 
traumatic memory of mortally injuring an elderly woman and a 
baby riding with her.  He said that he continued to think 
about the incident daily but did not dream about it.  The 
veteran indicated that after discharge he went to college and 
law school, practicing law until his retirement in 1992 due 
to deteriorating health.  He first received psychiatric 
treatment in January 1993 when he completed an alcoholism 
treatment program and he had been sober since then.  The 
veteran related that he had bad dreams about Vietnam, which 
were stimulated by television shows about Vietnam or by 
contact with other veterans.  The results of psychological 
testing failed to confirm a diagnosis of PTSD.  The 
diagnostic impressions included chronic alcoholism, rule out 
bipolar affective disorder, mixed, and rule out cyclothymia.  

On VA examination in December 1993, it was noted that on 
interview, the veteran was neatly dressed in casual clothing.  
He appeared alert and pleasant.  Verbal productivity, 
orientation, memory, insight, and judgment appeared adequate.  
The diagnostic/clinical test result from prior testing in 
November 1993 failed to confirm a diagnosis of PTSD with 
diagnostic impression including chronic alcoholism by self 
report, in remission.  The diagnoses were depressive 
disorder, not otherwise specified; alcohol abuse, now in 
remission by history; and PTSD, not found to exist.  

In a December 1993 statement in support of his claim, the 
veteran related that he suffered from a variety of 
psychiatric symptoms following his period of active duty in 
Vietnam, including stress, poor relationships with his 
children and former wives, nightmares, uncontrolled emotions, 
and becoming completely antisocial.  He stated that he was 
unable to continue in his profession since October 1992 and 
in the final two years of work was absent 2/3 of the time.  

The veteran underwent a private psychological evaluation 
which was conducted between October 1993 to December 1993.  
The veteran reported that he had been married three times and 
had four children.  His most recent marriage began in 1985 
and was described as being very healthy and positive.  In 
October 1993, the veteran's private physician reported there 
was a strong possibility that the veteran was suffering from 
PTSD.  On testing, the veteran was diagnosed with PTSD:  he 
had traumatic memories of Vietnam, expressed in nightmares 
and flashbacks.  He was jumpy and needed to face the doorway 
in a room.  He slept with a gun nearby.  He had difficulty 
maintaining intimate relationships.  He coped with stress via 
addictive type behaviors, the most prominent being alcohol.  
The alcohol was a defense and symptoms of the PTSD, rather 
than a primary source of dysfunctional mental health.  His 
secondary diagnosis was listed as alcohol dependence.  He had 
been sober since treatment in December 1992.  

In a March 1997 statement, the veteran's private physician 
recounted his October 1993 opinion that the veteran suffered 
from PTSD since his discharge from service.  He indicated 
that the veteran turned to alcohol as a way to cope with his 
symptoms and eventually became an alcoholic.  The doctor 
related that the veteran was currently treated for physical 
complaints as well, including hypertension, diabetes, and 
pancreatitis.  He stated that the veteran's most severe 
problem was degenerative back disease which caused him to be 
permanently disabled.  The doctor opined that his military 
service was a significant factor in his PTSD and in his back 
condition with alcoholism and pancreatitis as secondary 
conditions.  

In a July 1997 addendum to the December 1993 private 
psychological evaluation, the examiner related that PTSD was 
a valid clinical assessment for the veteran.  It was noted 
that after 5 years of sobriety, the veteran's PTSD symptoms 
were, if anything, getting worse.  The examiner indicated 
that the veteran used drugs and alcohol to mask unpleasant 
feelings associated with PTSD and that once these substances 
were eliminated, more intense emotions began to occur.  He 
stated that for 20 years, the veteran's feelings regarding 
his traumatic Vietnam experiences were hidden by alcohol and 
he only now appeared ready to deal with his emotional issues 
and symptoms of PTSD.  

On VA examination in September 1997, the veteran reported 
that he began using alcohol heavily in his second or third 
year of law school and continued until 1992.  He stated that 
his alcohol consumption worsened when he quit working.  He 
also began abusing prescription sedative hypnotic medication.  
The veteran described several traumatic and life threatening 
experiences in Vietnam.  He reported that since returning 
from Vietnam, he had nightmares about once per month and had 
relationship difficulties, although he had a good 
relationship with his current wife but did not feel close to 
her.  He reported increased hyperarousal, irritability, 
exaggerated startle response, and hypervigilance.  He denied 
feeling depressed currently.  On examination, the veteran was 
pleasant and cooperative.  He was alert and oriented times 
four.  He speech was fluent with a normal rate and tone.  He 
had no psychomotor abnormalities.  He denied any current 
suicidal or homicidal ideation but did report vague suicidal 
ideation in the past.  He denied any auditory or visual 
hallucinations.  His thought process was linear and goal 
directed.  He rated his mood as 6/10.  His affect was 
euthymic and appropriate.  His cognitive examination was 
intact.  He could recall three out of three objects 
immediately and after five minutes.  Abstract thinking was 
intact and insight and judgment were good.  The examiner 
indicated that the veteran met the criteria for PTSD, which 
was mild to moderate.  His other psychiatric diagnoses were 
alcohol dependence and sedative/hypnotic dependence both in 
remission.  The examiner disagreed with the prior assessment 
that his heavy drinking was due to emotional pain caused by 
Vietnam experiences since he did not start using alcohol 
heavily until his second or third year of law school, four to 
five years after his discharge from active service.  The 
examiner opined that his drinking problem was separate from 
PTSD.  

The veteran underwent a VA psychological testing evaluation 
in January 1998.  It was noted that the results were 
indicative of prominent features of depression, anxiety, poor 
reality testing, bad judgment, and possible psychotic 
features.  The results also suggested prominent 
characterological difficulties of a long-standing nature such 
as difficulty with authority figures; difficulty accepting 
societal norms; hostility and suspiciousness of others; and 
difficulty establishing close interpersonal relationships 
with others.  The veteran did not endorse current suicidal 
ideation or dissociative experiences.  

The veteran underwent a VA examination by a board of two 
psychiatrists in January 1998.  The veteran's military and 
occupational histories were reported.  The veteran related 
that he had not been employed since his retirement from his 
law practice in 1992.  He indicated that he was diagnosed 
with PTSD but had no history of hospitalization for such.  He 
was followed by the VA for medication monitoring.  He 
indicated that he lived with his third wife and had four 
adult children.  He was close to his youngest child and 
attributed his distant relationships with his other children 
to his drinking history.  The veteran reported that he 
experienced PTSD symptoms such as nightmares, irritability, 
exaggerated startle response, hypervigilance, difficulty with 
interpersonal relationships, and an avoidance of reminders of 
combat trauma.  Objective examination showed the veteran was 
pleasant and cooperative with the examination.  His speech 
was fluent with a normal rate and tone.  He denied any 
current suicide or homicidal ideation and denied any auditory 
or visual hallucinations.  His thought process was linear and 
goal directed.  His mood and affect were stable.  His 
cognitive examination was intact.  He was alert and oriented 
times four.  He could recall past Presidents from Clinton to 
Roosevelt.  He could recall three out of three objects 
immediately and after 5 minutes.  His abstract thinking was 
intact.  His insight and judgment were good.  It was 
indicated that alcohol had a significant impact in his 
occupational and social function.  He had not used alcohol 
for the last five years.  Diagnoses included PTSD, chronic 
moderate, and alcohol dependence, in remission.  A Global 
Assessment of Functioning (GAF) score of 60, indicating 
moderate symptoms and moderate difficulty in social and 
occupational functioning, was noted by one of the examiners.  

In an April 1998 decision, the RO granted service connection 
for PTSD with a 30 percent evaluation, effective from 
November 1992.  

In an April 1998 statement, the veteran's private 
psychologist who had previously evaluated the veteran in the 
previously discussed 1993 and 1997 statements indicated that 
the veteran clearly suffered from severe PTSD.  The 
psychologist related that the veteran's alcohol dependence 
was a secondary symptom of his PTSD used to cover up the 
trauma of his Vietnam experiences as well as a sense of 
worthlessness and uselessness.  It was noted that that while 
the veteran had been sober for over 5 years, he continued to 
experience symptoms such as nightmares, flashbacks, and 
anxieties of his traumatic past.  

VA medical records dated September 1998 to July 2000 show 
treatment for a variety of unrelated conditions.  Treatment 
for PTSD symptoms was not shown.  

A private psychological consultation report was received by 
the RO in August 2000.  It was noted that the report was the 
result of repetitive consultation sessions with the veteran 
beginning in April 2000 and continuing through August 2000 
along with a review of examination reports for the veteran.  
It was reported that the veteran had degenerative disease 
affecting his back that highly impaired him with regard to 
any productive activities.  In addition to other disabilities 
the veteran reported decreased concentration due to being 
unable to "focus very well" as well as complaints of 
forgetfulness.  The examiner noted the veteran began drinking 
heavily during his law career to avoid emotional pains and 
intrusive and avoidant symptomatology associated with PTSD.  
Currently, the veteran spent his time performing some 
voluntary work at the local medical facility and watching 
television.  Reportedly, he occasionally would meet his wife 
for lunch.  It was indicated that the veteran suffered from 
PTSD that had resulted in significant impairment of his 
social and occupational functioning.  The degree of the 
veteran's PTSD met the criteria for 50 percent disabling.  He 
clearly suffered from occupational and social impairment with 
a reduced reliability and productivity due to symptoms 
including disturbance of motivation or mood, impairment in 
short term memory and learning processes, anxiety and severe 
difficulty in establishing and maintaining effective working 
and social relationships.  The GAF score for the veteran was 
56, indicating moderate difficulty in social and occupational 
functioning generally due to interpersonal difficulties; 
conflicts with peers and coworkers; and an inability to 
maintain effective working and social relationships.  

During the August 2000 RO hearing, the veteran testified that 
his PTSD symptoms had increased.  He reported inability to 
handle stress.  He said that he slept with a gun in the 
dresser next to his bed, had difficult relationships with 
some of his children, and did not socialize too much.  He 
related that VA doctors treated him for medication 
management.  He reported that his days involved sleeping late 
and he would meet his wife for lunch a couple of times a 
week.  He would read a lot and watched a lot of television.  
He would stay active in politics.  He did not socialize with 
other people.  He would watch sports.  He gave up playing 
golf due to his back disability.  He had an urge to go off 
somewhere to be by himself.  His wife testified that the 
veteran's symptoms had worsened and included stress, worry, 
sleep difficulties and irritability.  

In an October 2000 statement in support of his claim, the 
veteran indicated that he objected to exclusion of his 
alcoholism in considering his disability rating for PTSD.  He 
related that in his opinion, PTSD, not his back condition, 
rendered him unable to work.  

During the November 2000 Board hearing, the veteran testified 
that he disagreed with an earlier VA examiner's opinion that 
his alcohol abuse was not related to PTSD.  He stated that he 
had been married for 15 years but he generally liked to be by 
himself.  He said that he did not have many friends and had 
little contact with his children.  He related that he stayed 
at home most of the time but sometimes ran errands and would 
fish a little.  At home, he would do housework for his wife.  
He did not have problems with interaction with other people 
when doing his errands.  He reported that he was aggressive 
but was on medication.  The veteran indicated that he was 
seen every six months for medication management but did not 
participate in group therapy for PTSD symptoms.  He had not 
been seen by the private provider since August 2000.  He 
reported that his symptoms included anxiety attacks and 
depression.  He said that he worked as an attorney for many 
years but stopped working in 1992.  The veteran related that 
he was considered disabled by the Social Security 
Administration (SSA) since 1993 due to his back disability.  
The veteran noted that he felt that his psychiatric 
difficulties and alcoholism prevented him from returning to 
work.  He said that his PTSD symptoms had increased over the 
years.  

II.  Analysis

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for increased rating for PTSD.  Thus, no further 
assistance to the veteran is required to comply with the duty 
to assist him as to this issue.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  In this regard there has been notice as 
to information needed, treatment records have been obtained, 
examinations have been provided, and there have been rating 
decisions and a statement of the case sent to the veteran.  
There is no indication that there is additional information 
on file that would lead to a different outcome in this claim.  
All pertinent notice has been provided in the documents sent 
to the veteran.  See also 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  These regulations provide no additional duties, 
are not more favorable to the veteran than the statute, and 
are satisfied as all appropriate notice and development has 
otherwise been accomplished as discussed elsewhere.  The 
veteran and his representative through letters and statements 
of the case with supplements thereto, have been notified as 
to evidence and information necessary to substantiate the 
claim.  The discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
There is no evidence that there are additional records that 
could be obtained, nor is there evidence that the 
administration of another examination is necessary.  
38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326).

It is noted that the veteran is in receipt of Social Security 
disability benefits since approximately 1993; however, there 
is no indication that these records need to be obtained prior 
to adjudicating this claim.  The veteran had indicated that 
he was considered disabled due to a back disability rather 
than PTSD, the disability at issue.  Further, the records 
would be dated at or prior to the date of claim; however, 
treatment records from this time period have been obtained 
that show a complete picture of the veteran's disability.  
Therefore, there is no showing that there would be additional 
relevant evidence regarding the veteran's PTSD.  Therefore, 
there would be no useful purpose in obtaining a copy of the 
medical records upon which the Social Security Administration 
(SSA) decision granting benefits to the appellant was based.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims held that there is a distinction between an 
original rating and a claim for an increased rating.  The 
Court also held that the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  As the issue in this 
case involves a rating assigned in connection with a grant of 
service connection, the Board will follow the guidance of the 
Fenderson case in adjudicating the claim.

The veteran is service connected for PTSD, with an evaluation 
of 30 percent assigned effective from November 16, 1992, 
under Diagnostic Code (DC) 9411 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  The regulations pertaining 
to rating psychiatric disabilities were revised effective 
November 7, 1996.  The Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 30 
percent evaluation required definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, and 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation required that 
the ability to establish or maintain effective or favorable 
relationships with people be considerably impaired and that 
reliability, flexibility and efficiency levels be so reduced 
by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating was 
assigned when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9411 (1995). 

In Hood v. Brown, 4 Vet. App 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" in character, 
whereas the other terms used under the old criteria in rating 
psychiatric disabilities such as PTSD were "quantitative" 
in character.  The Board was invited to "construe" the term 
"definite" in a matter that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons and bases" for it 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous and moderately large in 
degree."  It represents a degree of social and industrial 
that is "more than moderate but less than large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93) (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).  

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Codes 9201-9440 (2001) and are set forth 
in pertinent part below:


General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).    30

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  

The evidence shows that the veteran has reported several PTSD 
symptoms, including social isolation, occasional nightmares, 
irritability, and difficulty with interpersonal 
relationships.  The January 1998 VA examination noted a GAF 
score of 60, representing moderate difficulty in social and 
occupational functioning.  A 2000 private medical report 
resulting from consultation sessions over a number of months 
reflected PTSD with a GAF score of 56, also representing 
moderate difficulty.  

The criteria to determine the correct score on this scale are 
found in the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS.  A score between 
51 and 60 contemplates moderate symptoms (e.g. flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupation, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).

The Board notes that an examiner's classification of the 
level of psychiatric impairment, by words or by a GAF score, 
is to be considered but is not determinative of the 
percentage rating to be assigned.  38 C.F.R. § 4.130 (1996); 
38 C.F.R. § 4.126 (2001); VAOPGCPREC 10-95.  As to the 
veteran's industrial impairment, the evidence shows that he 
worked as an attorney for many years but has not worked in 
several years. The veteran has offered recent statements and 
testimony to the effect that he is unable to work solely due 
to PTSD symptoms.  However, earlier records show that he was 
completely disabled and unable to pursue gainful employment 
due to degenerative disc disease of the lumbar spine; the use 
of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation is not permitted.  38 C.F.R. § 4.14.  
Additionally, the veteran asserts that he is socially 
isolated and has poor relationships with some of his 
children, yet the file shows he maintains some social 
contacts and has remained married to his third wife for many 
years.  Moreover, his social impairment is significant only 
as it affects his industrial impairment.  38 C.F.R. § 4.129 
(1996); 38 C.F.R. § 4.126 (2001).

Further, the veteran has contended that an alcohol abuse 
disability should be used as evidence of the increased 
severity of his PTSD.  The Board notes that prior court 
decisions have held that alcohol dependency could not be 
considered when rating a service-connected psychiatric 
disorder.  See Barela v. West, 11 Vet. App. 280 (1998).  
However, such consideration is now permissible in light of 
Allen v. Principi, No. 99-7199 (Fed. Cir. Feb. 2, 2001) 
(holding that a veteran is not precluded from using alcohol 
or drug related disabilities as evidence of the increased 
severity of a service-connected disability).  The veteran was 
hospitalized in January 1993 for chemical dependence.  Later 
records note that his alcohol abuse has been in remission for 
many years.  In September 1997, the VA examiner indicated 
that his drinking problem was separate from PTSD; however, 
several private medical records note that the veteran's 
alcohol dependence was a symptom of his service-connected 
PTSD.  Specifically, private examiners have reported that the 
veteran used alcohol to mask his emotional difficulties and 
to cope with PTSD symptoms.  The veteran has also offered 
testimony and statements indicating that his alcohol 
dependence was directly related to his service-connected 
PTSD. However, as the veteran's alcohol dependence has been 
in remission since January 1993, there is no reason to 
consider the effect of alcohol dependence on his PTSD 
symptoms.  While the veteran's prior alcohol abuse may have 
had some relationship to his service-connected PTSD in past 
years, an increase in severity of PTSD symptoms due to 
alcohol abuse has not been demonstrated as there is no 
showing of current alcohol abuse.

Here, the evidence, as a whole, demonstrates that the veteran 
suffers from no more than a definite degree of social and 
industrial impairment or occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform tasks, but that he generally 
functions satisfactorily, with routine behavior, self care, 
and normal conversation; this disability picture is 
consistent with the currently assigned 30 percent evaluation.  
Moreover, the evidence does not support a PTSD rating in 
excess of 30 percent during any distinct period of time while 
the appeal has been pending.  Fenderson v. West, 12 Vet. 
App. 119 (1999) 

In summary, when consideration is given to the veteran's 
symptomatology and to his occupational and social 
functioning, a rating of 30 percent, but no higher, under the 
old criteria for rating psychiatric disorders is warranted; 
and the veteran does not meet the requirements for a rating 
in excess of 30 percent under the revised regulations. 

While the private provider in the August 2000 report 
indicated that the veteran merited a 50 percent evaluation 
for his PTSD, the criteria for this rating is not 
demonstrated by the veteran's objective symptomatology, 
either as described by this provider or on other private 
reports or VA examinations.  Further, the GAF of 56 indicated 
by this provider additionally shows a moderate level of 
disability rather than that meriting the higher rating.

 The preponderance of the evidence is against the claim for 
an increased rating.  The evidence is not so evenly balanced 
as to give rise to a reasonable doubt.  38 C.F.R. § 3.102.


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

